DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (US 2004/0231956 A1) in view of Haines (US 10,746,332 B1) and further in view of Priepke et al (US 10,023,389 B1).

Regarding Claim 1, Adams teaches a coin handling apparatus (10) as illustrated in figures 1-3, 
a first coin position, i.e., the “inlet” connection from the coin sorter (21) manifold, as illustrated in annotated figure 3 and as mentioned at paragraphs 34 and 36; 
a second coin position, i.e., the “outlet” connection to bulk coin storage receptacles (BCS) (31-34), as illustrated in annotated figure 3 and as mentioned at paragraphs 34 and 36; and 
a pipe, i.e., chutes/feed tubes (27-30), as illustrated in figures 3-6, which is arranged between the first coin position and the second coin position for transporting coins from the first coin position to the second coin position, wherein the pipe (27-30) is jointed, interpreted as the connection between the inlets, outlets and pipes (27-30), and comprises: 
an elongate element, i.e., straight line portion (27b), wherein the elongate element (27b) is rigid and has a straight, elongate portion defining a linear transport path for the coins and a curved end portion, i.e., noting the circular cross section of the tube (27b) of the straight, elongate portion, with curved end portions, as illustrated in figures 3-6 and as mentioned at paragraph 36, defining a curved transport path for the coins at a first end of the straight, elongate portion (27b), and a curved element, i.e, elbows (27a, 27c), as illustrated in figures 3-6, wherein the curved element (27a-27c) is rigid and has a first opening at a first end and a second opening at a second end opposite to the first end, noting that both elbows (27a and 27c) are tube shaped chutes which enable coins to travel from the inlet to the outlet though openings, wherein the curved end portion of the elongate element (27b) and the curved element (27a, 27c) are connected at the second end of the curved element (27a, 27c) to define a continuous passageway through the curved element (27a, 27c) and the elongate element (27b) of the pipe (27-30).  See annotated figure 3, as follows.


    PNG
    media_image1.png
    1031
    799
    media_image1.png
    Greyscale


Regarding Claim 1, Adams does not expressly teach
wherein the curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable about a symmetry axis of the elongate portion in relation to the elongate element, such that an angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element is variable, and 
wherein the elongate element comprises at least a first and a second linear part, which at least before mounting of the pipe in the coin handling apparatus are telescopically movable in relation to each other in the elongate portion of the elongate element so as to allow the pipe to be adjustable to accommodate continuous passageways of different lengths.

Regarding Claim 1, Adams does not expressly teach, but Haines teaches a joint assembly (400) between two pipe portions (402, 412) and (406, 416), which enable variable angles between the two pipe portions and any other pipes connected to them, as well as enabling telescoping connections between connecting pipe sections such as pipe elements (416) and (408), as mentioned at col. 8, lines 37-40, i.e., “sleeve 418 is sized and arranged for a sliding telescopic fit over the seat formed link 402’s sidewall of the seat formed end”, and as illustrated at figures 2 and 14-19, for example, noting that figure 2 illustrates a full pipe assembly with joints installed between pipe (116) and pipe (106).  See also col. 7, line 43-col. 9, line 3.

Therefore, regarding Claim 1, the combination of Adams and Haines teaches
wherein the curved element (27a-27c), as taught by Adams, at least before mounting of the pipe (27-30) in the coin handling apparatus (10), as taught by Adams, is rotatable about a symmetry axis of the elongate portion in relation to the elongate element (27b), noting that Haines teaches a symmetry axis at figure 2, which illustrates a difference in angle of symmetry as the pipe is rotated about the symmetry axis, such that an angle between the first opening of the curved element (27a, 27c) and a direction extending along the straight, elongate portion of the elongate element (27b) is variable, i.e., via the ball joint style pipe connection as taught by Haines, which constitutes a curved end portion and/or a curved element, and 
wherein the elongate element (27b) comprises at least a first and a second linear part, as taught by Haines, noting the parts (112) and (116) as illustrated in figure 3 constitute linear parts, which at least before mounting of the pipe (27-30) in the coin handling apparatus (10) of Adams, are telescopically movable in relation to each other in the elongate portion of the elongate element (27b), as taught by Adams, i.e., via the telescoping connection between sleeve (118, 218) and seat (102, 202) as mentioned at col. 3, lines 58-60, and as illustrated at figure 3, as mentioned at col. 6, lines 32-36, and as illustrated at figures 6 and 7, for example, as taught by Haines.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable about a symmetry axis of the elongate portion in relation to the elongate element, such that an angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element is variable, and 
wherein the elongate element comprises at least a first and a second linear part, which at least before mounting of the pipe in the coin handling apparatus are telescopically movable in relation to each other in the elongate portion of the elongate element so as to allow the pipe to be adjustable to accommodate continuous passageways of different lengths, i.e., via the ball joint style pipe connection and the telescoping connection, as taught by Haines, in Adams pipe connections of the coin handling apparatus for the purpose of increasing the flexibility of the piping to meet varying connection requirements between the inlet from the coin sorter (21) and outlet leading to the bulk coin storage receptacles (31-34) of the coin handling apparatus (10).

Regarding Claim 1, Adams does not expressly teach a telescopically movable connection.
Regarding Claim 1, Adams does not expressly teach, but Priepke teaches a telescopically movable connection, as mentioned at col. 8, lines 47-50, i.e., “[t]ube section 1260 may be the only tube section on a discharge tube, or may be one of a series of tube sections on a discharge tube in a telescoping connection”.  See also figure 5.  
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a telescopically movable connection as taught by Priepke, in Adams’ pipe assembly for the purpose of enabling adjustability of the length of the assembly.

Therefore, regarding Claim 1, it would have been obvious to have used Priepke’s telescopically movable connection as an alternative structure to a non-movable tube/pipe assembly since both Priepke’s and Adams' devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Regarding Claim 2, Adams does not expressly teach wherein the elongate element and the curved element are configured to define a minimum angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element in dependence of the rotation of the curved element in relation to the elongate element.

Regarding Claim 2, Haines ball and telescoping joints enable Adams’ elongate element (27-30) and the curved element (27a, 27c) and a direction extending along the straight, elongate portion of the elongate element (27-30) in dependence of the rotation of the curved element (27a, 27c) (27-30). in relation to the elongate element

Regarding Claim 4, Adams does not expressly teach wherein the first and second parts comprise interlocking elements defining a set of pre-defined relations between the first and second parts.

Regarding Claim 4, Adams does not expressly teach, but Haines teaches wherein the first and second parts comprise interlocking elements such as pipe (116) and connector portion (106) defining a set of pre-defined relations between the first and second parts (106, 116), as illustrated in figure 2, for example, which telescope between each other so as to interlock.

Regarding Claim 5, Adams does not expressly teach wherein the elongate element comprises a second curved portion at a second end of the straight, elongate portion opposite to the first end, and wherein the pipe further comprises a second curved element, wherein the second curved element is rigid and has a first opening at a first end and a second opening at a second end, wherein the second curved portion of the elongate element and the second curved element are connected at the second end of the curved element to define a continuous passageway through the second curved element and the elongate element of the pipe and wherein the second curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the second curved element and a direction extending along the straight, elongate portion of the elongate element is variable.

Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 5, before the effective date of the invention, it would have been obvious to have provided wherein the elongate element comprises a second curved end portion at a second end of the straight, elongate portion opposite to the first end, and wherein the pipe further comprises a second curved element, wherein the second curved element is rigid and has a first opening at a first end and a second opening at a second end, wherein the second curved portion of the elongate element and the second curved element are connected at the second end of the curved element to define a continuous passageway through the second curved element and the elongate element of the pipe and wherein the second curved element, at least before mounting of the pipe in the coin handling apparatus, is rotatable in relation to the elongate element, such that an angle between the first opening of the second curved element and a direction extending along the straight elongate portion of the elongate element is variable, since Haines already teaches the ball joint and telescoping connections and Adams already teaches the two elbow connections (27a, 27c) and it would have been obvious to an ordinarily skilled artisan to have used the variable ball joint and telescoping connections in both ends for the connections between the elbows (27a, 27c) and the ends of pipes (27-30) as mere duplication of the ball and telescoping connections for the purpose of ensuring Adams’ pipe conduits are maximally flexibly located between the coin sorter (21) and the BCS (31-34).

Regarding Claim 6, Adams does not expressly teach wherein one of the curved element and the curved end portion of the elongate element  is provided with angular markers along a perimeter and the other of the curved element and the curved end portion of the elongate element is provided with an indication, such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers.

Regarding Claim 6, Adams does not expressly teach, but Haines wherein one of the curved element (514) and the curved end portion of the elongate element (506)  is provided with angular markers (532), as illustrated in figures 21 and 22 and as mentioned at col. 10, lines 5-17, along a perimeter and the other of the curved element (514) and the curved end portion of the elongate element (506) is provided with an indication (535), such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers (532), noting that col. 10, lines 5-17 states as follows.

(85) FIG. 22 shows that one of the links 506 or 502 (it being the male flange link 506 in this instance, but without limitation) is provided with a convenient scale 532 to show adjustment between the extremes of a 0° (zero degree) angle and a 25° (twenty-five degree) angle. FIG. 21 shows that the other link 502 (or 506) is provided with an indicator 535 to match up with the scale 532. A worker would spin the links 502 and 506 relative to each other as shown in FIG. 24 to get the indicator 535 to match up with a reading on the scale of a 25° (twenty-five degree) angle. Alternatively, a worker would spin the links 502 and 506 relative to each other as shown in FIG. 26 to get the indicator 535 to match up with a reading on the scale of a 0° (zero degree) angle.

Emphasis provided.

Regarding Claim 6, before the effective date of the invention, it would have been obvious to have provided wherein one of the curved element and the curved end portion of the elongate element  is provided with angular markers along a perimeter and the other of the curved element and the curved end portion of the elongate element is provided with an indication, such that setting of a desired relationship between the curved element and the elongate element is guided by a relationship between the indication and the angular markers, as taught by Haines,  on Adams two elbow connections (27a, 27c) and pipes (27-30) for the purpose of enabling more accuracy in adjusting the relationship between the elbows and the pipes so as to more flexibly adjust the connection between the coin sorter (21) and the BCS (31-34).

Regarding Claim 7, Adams teaches wherein the coin handling apparatus (10) comprises a plurality of pipes (27-30), as illustrated in figures 2-5, for example, which are arranged between a set of first coin positions, i.e, the outlets of coin sorter (21), and a set of second coin positions, i.e., the inlets of the BCS receptacles (31-34), each pipe (27-30) in the plurality of pipes being arranged for transporting coins from a first coin position in the set of first coin positions to a second coin position in the set of second coin positions.

Regarding Claim 8, Adams teaches wherein the plurality of pipes (27-30) is configured to define passageways between a first plane defined by the set of first coin positions, i.e, the outlets/exits of the coin sorter (21), and a second plane defined by the set of second coin positions, i.e, the inlets of the BCS receptacles (31-34).

Regarding Claim 9, Adams teaches wherein a plurality of dispensers, i.e., dispensing hoppers (46-49), as illustrated in figures 2 and 6 and as mentioned at paragraph 37, associated with coin storage units (31-34) is configured to dispense coins in the set of first coin positions, noting also that BCS receptacles (31-34) are designed to dispense coins to the dispensing hoppers (46-49) for resupply, which then dispense coins to containers such as cash drawers (16, 17) as illustrated in figures 1 and 2.

Regarding Claim 10, Adams teaches, wherein the coin handling apparatus is configured for receiving a cash drawer (16, 17), as illustrated in figures 1 and 2, with a plurality of compartments for receiving coins in the set of second coin positions in the plurality of compartments, noting that it would have been obvious to have removed the BCS receptacles so that the pipes (27-30) and elbows (27a, 27c) feed directly to the dispensing hoppers (46-49), where bulk amounts of coins are not necessary for maintaining an inventory buffer since all of the other elements of Adams’ coin handling apparatus would operate as before the removal of the BCS receptacles.  

See also In re Karlson, 136 USPQ 184, holding that “omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  

Regarding Claim 11, Adams teaches wherein the coin handling apparatus (10) comprises guide elements, i.e., the slot as shown in figure 1, for guiding insertion of the cash drawer (16, 17) in the coin handling apparatus (10). See annotated figure 1 as follows.


    PNG
    media_image2.png
    837
    732
    media_image2.png
    Greyscale


Regarding Claim 12, Adams does not expressly teach wherein the coin handling apparatus further comprises a sensor for determining that the cash drawer is properly positioned for receiving coins in the set of second coin positions in the plurality of compartments.

Regarding Claim 12, official notice is taken that it would have been obvious to have provided wherein the coin handling apparatus further comprises a sensor for determining that the cash drawer is properly positioned for receiving coins in the set of second coin positions in the plurality of compartments, as is common in the coin sorting field.

Regarding Claim 12, since Applicant has acceded to the taking of official notice, it is taken as fact that it would have been obvious to have provided wherein the coin handling apparatus further comprises a sensor for determining that the cash drawer is properly positioned for receiving coins in the set of second coin positions in the plurality of compartments, as is common in the coin sorting field.

Regarding Claim 13, Adams teaches wherein the coin handling apparatus (10) comprises a first plate, i.e, the bottom of coin sorter (21) having a plurality of holes defining the set of first coin positions and a second plate, i.e, the top of BCS receptacles (31-34), as illustrated in figure 10, having a plurality of holes defining the set of second coin positions, noting the connections for pipes (27-30) must connect to holes in both plates in order for coins to flow between the coin sorter (21) and the BCS receptacles (31-34), wherein the plurality of pipes (27-30) is mounted to the holes in the first and second plates.  See annotated figure 10, as follows.


    PNG
    media_image3.png
    948
    760
    media_image3.png
    Greyscale


Regarding Claim 14, Adams teaches  wherein the plurality of holes in the second plate is adapted to a specific configuration of compartments in a cash drawer (15, 16, 17), as illustrated in figures 1-10.

Regarding Claim 15, Adams teaches  wherein a connection element (500) is attached to the first plate extending towards the second plate and the second plate is configured for mounting to the connection element for setting a distance between first plate and the second plate, as illustrated in figures 2, 3, 6 and 10, for example.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. 

Applicant asserts that Adams does not teach feature “C”, i.e., “an elongate element, wherein the elongate element is rigid and has a straight, elongate portion and a curved end portion at a first end of the straight, elongate portion”.

However, in response, it is noted that Adams teaches these features as shown in annotated figure 3, as follows.

    PNG
    media_image4.png
    462
    782
    media_image4.png
    Greyscale


According to MPEP 2111, claims are given their broadest reasonable interpretation in light of the specification.  The elongate element and curved end portions shown in annotated figure 3 meet their broadest reasonable interpretation even in light of Applicant’s specification. 

Applicant further asserts that neither Adams nor Haines teach feature “A”, i.e., wherein the curved element, at least before the mounting of the pipe in the coin handling apparatus, is rotatable about a symmetry axis of the elongate portion in relation to the elongate element, such that an angle between the first opening of the curved element and a direction extending along the straight, elongate portion of the elongate element is variable

In response to Applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Further in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant asserts at p.8, middle of the page, that “Haines is silent with regard to any rotation about the symmetric axis” and “[t]he ball joint instead achieves a rotation in a direction being transverse to the symmetry axis”.  

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., direction being transverse to the symmetry axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response, it is also noted that Haines teaches the curved element being rotatable about a symmetry axis of the elongate portion in relation to the elongate element, as illustrated in annotated figures 5, 29 and 30, for example, as shown as follows.


    PNG
    media_image5.png
    777
    913
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    581
    726
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    520
    796
    media_image7.png
    Greyscale


Therefore, Haines is shown to expressly teach rotation about a symmetry axis of the elongate portion in relation to the elongate element, noting that the angle of rotation about the symmetry axis is variable based on the requirements of the situation.

Regarding Claim 1 and the telescopically movable connection, Preipke is used for the teaching of using such a connection in substitution for a single pipe connection.  Therefore, Preipke teaches a telescopically movable connection that allows the pipe to be adjustable to accommodate continuous passageways of different lengths.

In response to Applicant's argument that Haines is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Haines teaches pipe joints which are adjustable both telescopically as well as angularly so as to enable the assembly to be adjusted to meet different sized applications.  Adams’ coin dispensing pipes also exhibit such a problem because some coin dispensing targets are at longer distances from the beginning of the assembly and the nozzle end.  
Also, the scope of analogous art is to be construed broadly.  See MPEP 2143, Example 7, stating with respect to Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “[t]he court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530. More particularly, with respect to this cite, The Court in Wyers states as follows.

‘The Supreme Court’s decision in KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007), directs us to construe the scope of analogous art broadly, stating that “familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 402 (emphasis added).’

Therefore, since both Haines teaches adjustability of pipe assemblies, construed broadly, it is considered to be analogous art to Adams.  Even more broadly, both Haines and Adams can be both construed to teach pipe constructions.  Further, it can be construed that Haines teaches solving the same problem that Adams pipe assemblies have, that the pipes require extension to meet differing lengths of distance between the nozzle and the dispensing target and Haines teaches the solution to such a problem, thus enabling addition of more flexibility of use to Adams’ pipe assemblies.  

	Regarding Haines’ internal pipe structure, since Adams and Priepke already teaches such smooth internal features, which are not currently claimed, it would have been obvious and well within the skill of an ordinarily skilled artisan to have combined all three references and to have adapted Haines’ pipe connections to create a smooth internal surface, as would have been apparent based upon logic, common sense and reason.  Note also that Priebke teaches a pipe assembly that is rotatable about a symmetry axis, as illustrated in figure 1, as shown at elements (18) and (130), for example.  See also abstract, last sentence, which states “one of the tube sections can be pivotally attached to another of the tube sections”.  See additionally, col. 3, lines 64-col,. 4, line 2 and col. 4, lines 10-14 and Col. 8, lines 38-62.  

	Note also that Kong ‘174 and Owdeh ‘170 also teach in a broad sense, piping assemblies and their construction.  Such connections and assemblies would have also been obvious to have used with Adams to obtain Applicant’s claimed device based upon their prior art teachings.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


September 7, 2022